731 N.W.2d 727 (2007)
James TAYLOR, as Personal Representative of the Estate of Afradita Taylor, Deceased, Plaintiff-Appellant,
v.
Ramalingeswara YALAMANCHI, M.D., R.R. Yalamanchi, M.D., P.C., Pankaj K. Vij, M.D., David M. Montgomery, M.D., Mitul K. Patel, M.D., Graham W. Long, M.D., and William Beaumont Hospital, Defendants-Appellees.
Docket Nos. 133305-133307. COA Nos. 262763, 262771, 262777.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the January 18, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.